                              UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

UNITED STATES OF AMERICA,     :
                              :
     v.                       :    Criminal Case No. 1:18-CR-457 (AJT)
                              :
BIJAN RAFIEKIAN               :
                              :
     and                      :
                              :
KAMIL EKIM ALPTEKIN,          :
                              :
     Defendants.              :
             DEFENDANT BIJAN RAFIEKIAN’S OPPOSITION TO
           GOVERNMENT’S MOTION FOR AN EX PARTE HEARING

         Defendant Bijan Rafiekian objects to the government’s motion to make ex parte

submissions concerning discovery issues absent a particularized showing, through adversarial

proceedings, of exceptional circumstances. 1

         The “fundamental purpose” of the Classified Information Procedures Act (“CIPA”), 18

U.S.C. App. 3, § 4, “is to protect [] and restrict [] the discovery of classified information in a way

that does not impair the defendant’s right to a fair trial.” United States v. Dumeisi, 424 F.3d 566,

578 (7th Cir. 2005) (internal citation omitted). Nothing in Section 4 permits the government to

make ex parte submissions as a matter of right. Rather, Section 4 states that “[t]he court may

permit the United States to make a request for [ex parte] authorization.” 2 18 U.S.C. App. 3 § 4.

         The Court has discretion to deny the government’s ex parte request absent a “sufficient

showing” of exceptional circumstances. The defense understands that the government intends to



         1
           The government’s motion and memorandum of law regarding statutory procedures appears to request an
ex parte hearing but does not explicitly request such a hearing.
         2
           Congress modeled the ex parte provision of CIPA § 4 on Federal Rule of Criminal Procedure 16(d)(1),
which applies to protective orders in criminal cases. Rule 16(d)(1) provides that a court “may” permit a party
seeking to restrict or deny discovery to “show good cause by a written statement that the court will inspect ex parte.”
discuss a single document with the court. Here, the government has declassified at least one 302

and permitted the defense to review it at the government’s office. This Court should therefore

require a sufficient showing that “the classified document[] the government is producing ex parte

[is] of a nature and quality distinguishable from the classified document[] already produced to

the defendant.” United States v. Libby, 429 F. Supp. 2d 18, 25 (D.D.C. 2006), opinion amended

on reconsideration, 429 F. Supp. 2d 46 (D.D.C. 2006).

       As a rule, ex parte proceedings are disfavored because they compromise the defendant’s

due process rights. See Guenther v. Commissioner of Internal Revenue, 889 F.2d 882, 884 (9th

Cir. 1989) (“[E]x parte proceedings are anathema in our system of justice.”) (internal citation

omitted). Barring Mr. Rafiekian’s counsel from participating in discovery determinations would

(i) constitute an abuse of discretion under Section 4 and (ii) violate Mr. Rafiekian’s right to due

process by preventing defense counsel from assessing and presenting all relevant arguments

concerning the information’s relevance. See United States v. Abuhamra, 389 F.3d 309 (2d Cir.

2004) (“Particularly where liberty is at stake, due process demands that the individual and the

government each be afforded the opportunity not only to advance their respective positions but to

correct or contradict arguments or evidence offered by the other.”).

       The requested ex parte proceeding would further impair the adversarial process and

increase the likelihood of an erroneous decision. See United States v. James Daniel Good Real

Property, 510 U.S. 43, 55 (1993) (“[F]airness can rarely be obtained by secret, one-sided

determination of facts decisive of rights…”). Undersigned counsel is uniquely situated to

identify where a “reference to what appears to be a neutral person or event” may be critical to

Mr. Rafiekian’s defense. Alderman v. United States, 394 U.S. 165, 182 (1968).




                                                 2
       Defense counsel are required to pass the same background checks and vetting as judicial

personnel and prosecutors before viewing classified materials. Given defense counsels’ prior

clearances on separate matters and January 3, 2019 request for clearance in this case, the

government cannot reasonably believe that sharing its Section 4 submission under the protections

of a CIPA protective order would endanger national security. See Libby, 429 F. Supp.2d at 4

(explaining that “there are fewer threats to national security in disclosing classified documents to

a defendant and his attorney who have obtained security clearances, then when disclosure is

made to someone who has not received such clearances”).

       For the foregoing reasons, the defense respectfully requests that the Court deny the

government’s motion for an ex parte hearing.

                                                      Respectfully submitted,

                                                      /s/ Mark J. MacDougall
                                                      Mark J. MacDougall (Pro Hac Vice)
                                                      Stacey H. Mitchell (Pro Hac Vice)
                                                      Counsel for Bijan Rafiekian
                                                      Akin Gump Strauss Hauer & Feld LLP
                                                      1333 New Hampshire Avenue, NW
                                                      Washington, DC 20036
                                                      Telephone: (202) 887-4000
                                                      Fax: (202) 887-4288
                                                      E-mail: mmacdougall@akingump.com
                                                               shmitchell@akingump.com

                                                      /s/ Robert P. Trout
                                                      Robert P. Trout (VA Bar # 13642)
                                                      Counsel for Bijan Rafiekian
                                                      Trout Cacheris & Solomon PLLC
                                                      1627 Eye Street, NW
                                                      Suite 1130
                                                      Washington, DC 20006
                                                      Telephone: (202) 464-3311
                                                      Fax: (202) 464-3319
                                                      E-mail: rtrout@troutcacheris.com




                                                 3
                               CERTIFICATE OF SERVICE

       I hereby certify that, on this 8th day of February 2019, a true and genuine copy of

Defendant Bijan Rafiekian’s Opposition to Government’s Motion for an Ex Parte Hearing was

sent via electronic mail by the Court’s CM/ECF system to the following:

       James P. Gillis
       John T. Gibbs
       Evan N. Turgeon
       U.S. Attorney’s Office (Alexandria-NA)
       2100 Jamieson Avenue
       Alexandria, VA 22314
       Telephone: (703) 299-3700
       Email: james.p.gillis@usdoj.gov
               john.gibbs@usdoj.gov
               evan.turgeon@usdoj.gov




                                                          /s/ Robert P. Trout
                                                          Robert P. Trout (VA Bar # 13642)




                                                4
